 



Exhibit 10.1
THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
     THIS THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”)
is made and entered into as of September 19, 2006, by and among Swift Foods
Company, a Delaware corporation (the “Company”), and Dennis Henley
(“Executive”).
RECITALS
     WHEREAS, the Company and Executive are parties to the Executive Employment
Agreement, dated May 20, 2002, as amended by that certain First Amendment to
Executive Employment Agreement, dated July 12, 2002, and that certain Second
Amendment to Executive Employment Agreement, dated November 3, 2004, (as so
amended, the “Employment Agreement”);
     WHEREAS, capitalized terms used herein but not defined herein shall have
the meanings assigned to them in the Employment Agreement; and
     WHEREAS, because the parties have mutually determined that the terms of
Executive’s employment with the Company and its affiliates should be modified,
the Employment Agreement is being amended to reflect certain agreements
regarding such modification and Executive’s ongoing role with the Company.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
1. Transition Period; Termination of Employment. The parties hereby represent
and warrant that prior to the date hereof, Executive’s employment relationship
with the Company and its affiliates was pursuant to and governed solely by the
Employment Agreement. In consideration of the benefits to be received by
Executive pursuant to the terms of this Amendment, Executive agrees to continue
to serve as the Chief Operating Officer — North America and to perform the
duties associated with such position as provided in the Employment Agreement in
accordance with provisions of the Employment Agreement from the date hereof
until September 18, 2007. From and after September 19, 2007, Executive agrees to
be employed as a consultant and advisor to the Company’s Chief Executive
Officer, or his designee, providing consulting and advisory services concerning
all aspects of the Company’s business, including but not limited to, consulting
regarding operational matters, employee relations and strategic planning (the
“Consulting Services”) (a) which shall include approximately 50 days of service,
as requested by the Company from time to time, from September 19, 2007 until
September 18, 2008, and (b) which shall include approximately 30 days of service
annually, as requested by the Company from time to time, from September 19, 2008
until September 19, 2010 (such date, the “Termination Date”). Executive shall
continue to be an employee of the Company during the period in which he is
providing the Consulting Services (the “Consulting Period”). Unless otherwise
specifically authorized by this Amendment or any other agreement between the
Company and Executive, during the Consulting Period, Executive shall have no
authority to transact any business or make any representations or promises in
the name of the

 



--------------------------------------------------------------------------------



 



Company or its affiliates and shall not hold himself out to be an officer or
senior executive of the Company. In addition, effective as of September 18,
2007, any and all of Executive’s other appointments and positions (including
positions as a director) that he may hold with the Company or any of its
affiliates shall be terminated. Executive agrees to execute all further
documents that the Company may reasonably request of him to effectuate such
terminations.
2. Transition Consideration. In consideration of Executive’s agreement to
continue to serve as Chief Operating Officer — North America until September 18,
2007, to provide the Consulting Services to the Company thereafter until the
Termination Date in accordance with paragraph 1, and Executive’s execution and
delivery of the Release described in Section 5(a), the Company shall cause to be
paid to Executive the following consideration:
          (a) Executive shall continue to be paid (i) his current Annual Base
Salary in accordance with the customary payroll practices of the Company until
September 18, 2008, and shall continue to be eligible to receive his full annual
Bonus for the Company’s 2008 fiscal year during such period and (ii) an amount
equal to $300,000 as an Annual Base Salary to be paid in accordance with the
customary payroll practices of the Company for the period beginning on
September 19, 2008 and ending on the Termination Date.
          (b) Except as provided in the following sentence, until the
Termination Date, Executive shall continue to be entitled to receive, or
participate in, as applicable, all elements and items of compensation set forth
in subparagraph 2(b) of the Employment Agreement, including without limitation,
all Investment Plans, Welfare Plans, perquisites, vacation days (which shall be
30 days of vacation for the years ended September 19, 2006 and September 19,
2007) and expense reimbursement, except that after September 19, 2008
(x) Executive shall not be eligible to receive any Bonuses under subparagraph
2(b)(ii) or to any vacation days and (y) the Annual Base Salary shall be paid in
the manner set forth in subparagraph 2(a) above. The period from September 19,
2007 until the Termination Date shall not be credited against any period for
which Executive and/or members of his family are entitled to continuation
coverage under Section 4980B of the Internal Revenue Code of 1986, as amended,
and Sections 601-609 of the Employee Retirement Income Security Act of 1974, as
amended.
3. Termination Consideration. In connection with Executive’s termination of
employment and, with respect to clause (a), the execution and delivery of the
Release described in Section 5(b), the Company shall cause to be paid to
Executive the following consideration:
          (a) an amount equal to the full amount of the Accrued Obligations,
including any compensation for accrued vacation days not used on or before
September 19, 2008, by the close of business on the third business day following
the Reaffirmation Date;
          (b) an amount equal to the Accrued Investments, payable in accordance
with the terms and conditions of the Investment Plans; and
          (c) an amount equal to the premiums payable with respect to the
Executive’s COBRA continuation coverage for the period beginning September 19,
2010 and ending on September 30, 2011 by the close of business on the third
business day following the Reaffirmation Date, in each case less any applicable
withholding and other deductions.

2



--------------------------------------------------------------------------------



 



4. Taxes. The payments to Executive hereunder shall be subject to applicable
federal, state and local withholding taxes. Executive agrees that, to the extent
that any individual federal or state taxes of any kind may be due as a result of
any such payment to Executive, Executive shall be solely responsible for such
taxes and will indemnify, defend, and hold harmless the Company in the event
there is any claim against the Company for such taxes.
5. General Releases.
          (a) The Company’s obligations under paragraph 2(a) are subject to the
execution, delivery and non-revocation of a general release in the form attached
as Exhibit A (the “Release”).
          (b) The Company’s obligations under paragraph 3(a) are subject to the
execution, delivery and non-revocation of a general release in the form attached
as Exhibit B (the “Termination Release”).
6. Cooperation. Executive agrees to cooperate with the Company as reasonably
requested by the Company by responding to questions, attending depositions,
administrative proceedings and court hearings, executing documents, and
cooperating with the Company and its accountants and legal counsel with respect
to legal and intellectual property matters, business issues, and/or claims,
administrative or arbitral proceedings and litigation of which he has or is
believed to have personal or corporate knowledge. Executive further agrees,
except as required by subpoena or other applicable legal process (after the
Company has been given reasonable notice and opportunity to seek relief from
such subpoena or other legal process), to maintain, in strict confidence, any
information of which he has knowledge regarding current and/or future claims,
administrative or arbitral proceedings and litigation. Executive agrees, except
as required by subpoena or other applicable legal process (after the Company has
been given reasonable notice and opportunity to seek relief from such
requirement), not to communicate with any party(ies), their legal counsel or
others adverse to the Company in any such claims, administrative or arbitral
proceedings or litigation except through the Company’s designated legal counsel.
Executive also shall make himself available at reasonable times and upon
reasonable notice to answer questions or provide other information within his
possession and requested by the Company relating to the Company, its affiliates
and/or their respective operations in order to facilitate the smooth transition
of Executive’s duties to his successor.
7. Termination of Consulting Arrangement. Notwithstanding any contrary provision
contained elsewhere in this Amendment, the consulting arrangement between the
Company and Executive created by paragraph 1 shall terminate automatically upon
the death of Executive; provided, however, that termination of the consulting
arrangement shall not affect the duties and obligations set forth in the other
sections of this Amendment or the applicable sections of the Employment
Agreement, including, without limitation, paragraph 2 of this Amendment.
8. Non-Disparagement. Executive and the Company each agrees to refrain from
engaging in any conduct, or from making any comments or statements, that have
the purpose or effect of harming the reputation or goodwill of Executive, on the
one hand, or the Company or any of its affiliates on the other hand.

3



--------------------------------------------------------------------------------



 



9. Injunctive Relief. Executive hereby expressly acknowledges that any breach or
threatened breach by him of any of his obligations set forth in paragraphs 7 and
9 of this Amendment and paragraphs 6 and 8 of the Employment Agreement may
result in significant and continuing injury and irreparable harm to the Company,
the monetary value of which would be impossible to establish. Therefore,
Executive agrees that the Company shall be entitled to injunctive relief in a
court of appropriate jurisdiction with respect to such provisions. Such
injunctive remedies shall not be deemed the exclusive remedies, but shall be in
addition to all remedies available at law or in equity to the Company,
including, without limitation, the recovery of damages from Executive and
Executive’s agents. Further, if Executive violates the covenants and
restrictions herein and the Company brings legal action for injunctive or other
equitable relief, Executive agrees that the Company shall not be deprived of the
benefit of the full period of the restrictive covenant, as a result of the time
involved in obtaining such relief. Accordingly, Executive agrees that the
provisions in this paragraph shall have a duration determined pursuant to
paragraph 9 of the Employment Agreement, computed from the date the relief is
granted. Executive also hereby waives any requirement for the securing or
posting of any bond in connection with the obtaining of any such equitable
relief. The parties further agree that this provision is a material inducement
to the Company to enter into this Amendment.
10. Mail. The Company may open and answer, and authorize others to open and
answer, all mail communications and other correspondence addressed to Executive
relating to the Company or any of its affiliates or to Executive’s employment
with the Company or any of its affiliates, and Executive shall promptly refer to
the Company all inquiries, mail communications, and correspondence received by
him relating to the Company or any of its affiliates or to Executive’s
employment with the Company or any of its affiliates. If any such mail,
communications or correspondence received by the Company includes any threat of
any claim against Executive personally, the Company shall promptly notify
Executive thereof. The Company will promptly forward to Executive any of
Executive’s personal mail, communications or correspondence received by the
Company, unopened to the extent it is reasonably ascertained to be of a personal
nature.
11. Indemnification. EXECUTIVE AGREES, WARRANTS, AND REPRESENTS TO THE COMPANY
THAT EXECUTIVE HAS FULL EXPRESS AUTHORITY TO RELEASE AND SETTLE ALL CLAIMS THAT
ARE THE SUBJECT OF THE RELEASES ATTACHED AS EXHIBITS A AND B OF THIS AMENDMENT
AND THAT EXECUTIVE HAS NOT GIVEN OR MADE AND WILL NOT GIVE OR MAKE ANY
ASSIGNMENT TO ANYONE, INCLUDING EXECUTIVE’S FAMILY OR LEGAL COUNSEL, OF ANY SUCH
CLAIMS AGAINST ANY PERSON OR ENTITY ASSOCIATED WITH OR ANY COMPANY PARTIES. TO
THE EXTENT THAT ANY SUCH CLAIMS MAY BE BROUGHT BY PERSONS OR ENTITIES CLAIMING
BY, THROUGH OR UNDER EXECUTIVE, HIS RESPECTIVE HEIRS, SUCCESSORS, OR ASSIGNS,
THEN EXECUTIVE FURTHER AGREES TO INDEMNIFY, DEFEND, AND HOLD HARMLESS THE
COMPANY OR ANY COMPANY PARTY, ITS AGENTS, AND ITS SUCCESSORS FROM ANY LAWSUIT OR
OTHER PROCEEDING, JUDGMENT, OR SETTLEMENT ARISING FROM SUCH CLAIMS. EXECUTIVE
FURTHER HEREBY ASSIGNS TO THE COMPANY ALL CLAIMS RELEASED BY EXECUTIVE PURSUANT
TO THE RELEASES ATTACHED AS EXHIBITS A AND B OF THIS AMENDMENT.

4



--------------------------------------------------------------------------------



 



12. No Right to Additional Compensation. Except as provided in this Amendment,
the Employment Agreement as amended hereby, and in the Options, neither the
Company nor any of its predecessors, parents, successors, assigns or affiliates
shall have any further obligation to Executive in connection with the Employment
Agreement or Executive’s employment by the Company or any of its affiliates,
including, but not limited to, severance, compensation (including but not
limited to deferred compensation, employment contracts, stock options, bonuses
and commissions), health insurance, life insurance, disability insurance, club
dues, vehicle allowances, company plane privileges, vacation pay, sick pay and
any similar obligations.
13. Revocation. Executive acknowledges and agrees that he has 21 days following
the Termination Date to consider the execution and delivery of the Release,
although he may sign the Termination Date Release earlier. The parties agree
that any change to this Amendment, whether material or immaterial, shall not
restart the running of this 21 day period, which the parties agree begins upon
the Termination Date. Upon execution of the Termination Date Release, Executive
will have 7 days to revoke the Release by delivery of a written notice to the
Company. The Release shall not become effective or enforceable and the
consideration set forth in paragraph 3(a) of this Amendment shall not be paid
until after the expiration of this 7 day period without revocation by Executive
(the last day of such 7 day period being referred to herein as the
“Reaffirmation Date”). At its option, the Company may require, as a condition of
Executive receiving the consideration set forth in this Amendment, Executive to
confirm in writing that he has not revoked this Amendment during the 7 day
period. Executive’s acceptance of any of the consideration set forth in
paragraph 3 of this Amendment shall constitute his acknowledgment that he did
not revoke paragraph 3 of this Amendment during this 7 day period.
14. Employment Agreement. This Amendment replaces and supersedes in their
entirety Sections 1, 3, 4, and 10 and sub-section 2(a) of the Employment
Agreement; provided that the Company shall continue to be entitled to terminate
the Executive’s employment for “Cause” as defined and provided, and with the
consequences set forth, in Section 3 and Section 4 of the Employment Agreement
(provided that no reference to Section 2(a) of the Employment Agreement
contained therein shall be deemed to be reference to the duties of the Executive
under Section 1 of this Amendment). Executive hereby acknowledges and affirms
his agreement to the remaining provisions of the Employment Agreement,
including, without limitation, paragraphs 6 (Confidential Information) and 9
(Non-Competition) of the Employment Agreement, provided however, that the term
of Non-Competition shall be for a term ending upon the earlier to occur of
December 31, 2012 or the twenty-four (24) month anniversary of the expiration or
termination of the Consulting Period. Executive also acknowledges and agrees
that the consideration for his performance under paragraphs 6 and 9 of the
Employment Agreement includes the consideration set forth in paragraph 3 of this
Amendment. In the event of a conflict between the terms of the Employment
Agreement that remain in effect and this Amendment, the terms of this Amendment
shall control. For purposes of the provisions of the Employment Agreement that
remain in effect, “Date of Termination” shall have the same meaning given to the
term “Termination Date” in this Amendment.
15. Charter Provisions; Directors’ and Officers’ Liability Insurance Policy. The
Company agrees that it has not, as of the date hereof, amended the
indemnification provisions included in

5



--------------------------------------------------------------------------------



 



its Certificate of Incorporation or amended or terminated its directors’ and
officers’ liability insurance policy.
16. Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws.
17. Counterparts. This Amendment may be executed in two or more counterparts.
18. Advice to Consult with Attorney. Executive is advised to consult with an
attorney prior to executing this Amendment.
19. Survival. The terms and conditions of this Amendment shall survive the
termination of Executive’s employment.
[Remainder of page is intentionally blank.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.

                  EXECUTIVE    
 
                /s/ Dennis Henley                   By: Dennis Henley    
 
                SWIFT FOODS COMPANY    
 
           
 
  By:   /s/ Sam Rovit    
 
           
 
  Name:   Sam Rovit    
 
  Title:   President and CEO    

[SIGNATURE PAGE TO THIRD AMENDMENT TO EMPLOYMENT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RELEASE
     THIS RELEASE (this “Agreement”) is made as of September 19, 2006, by and
among Swift Foods Company, a Delaware corporation (the “Company”), and Dennis
Henley (“Executive”).
RECITALS
     WHEREAS, the Company and Executive are parties to the Executive Employment
Agreement, dated May 20, 2002, as amended by that certain First Amendment to
Executive Employment Agreement, dated July 12, 2002, that certain Second
Amendment to Executive Employment Agreement, dated November 3, 2004, and that
certain Third Amendment to Executive Employment Agreement, dated September 19,
2006 (as so amended, the “Employment Agreement”);
     WHEREAS, capitalized terms used herein but not defined herein shall have
the meanings assigned to them in the Employment Agreement; and
     WHEREAS, Executive’s employment with the Company is being modified as
contemplated by the Third Amendment to Executive Employment Agreement, and
Executive and the Company desire to enter into certain releases as provided
herein:
AGREEMENTS:
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          1. EXECUTIVE, ON BEHALF OF HIMSELF, HIS FAMILY, ATTORNEYS, HEIRS,
ESTATE, AGENTS, EXECUTORS, REPRESENTATIVES, ADMINISTRATORS AND EACH OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS (TOGETHER THE “EXECUTIVE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES THE COMPANY, ITS PREDECESSORS,
SUCCESSORS, ASSIGNS, PARENTS, SUBSIDIARIES AND AFFILIATES, AND EACH OF THE
FOREGOING ENTITIES’ AND PERSONS’ PAST, PRESENT AND FUTURE DIRECT OR INDIRECT
STOCKHOLDERS, MEMBERS, MANAGERS, PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, REPRESENTATIVES, PRINCIPALS, INSURERS, BENEFIT PLANS (AND EACH SUCH
PLAN’S FIDUCIARIES, ADMINISTRATORS, TRUSTEES, SPONSORS, COMMITTEES AND
REPRESENTATIVES) AND ATTORNEYS (TOGETHER THE “COMPANY PARTIES”) FROM ANY AND ALL
CLAIMS, COMPLAINTS, CHARGES, DEMANDS, LIABILITIES, SUITS, DAMAGES, LOSSES,
EXPENSES, ATTORNEYS’ FEES, OBLIGATIONS OR CAUSES OF ACTION (COLLECTIVELY
“CLAIMS”), KNOWN OR UNKNOWN, OF ANY KIND AND EVERY NATURE WHATSOEVER, AND
WHETHER OR NOT ACCRUED OR MATURED, WHICH ANY OF THEM MAY HAVE, ARISING OUT OF OR
RELATING TO ANY TRANSACTION, DEALING, RELATIONSHIP, CONDUCT, ACT OR OMISSION, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO

A-1



--------------------------------------------------------------------------------



 



AND INCLUDING THE DATE HEREOF, SUBJECT TO THE LIMITATIONS SET FORTH IN THE
FOLLOWING SENTENCE. THIS RELEASE INCLUDES BUT IS NOT LIMITED TO ANY CLAIMS
AGAINST ANY OF THE COMPANY PARTIES BASED ON, RELATING TO OR ARISING UNDER
WRONGFUL DISCHARGE, RETALIATION, BREACH OF CONTRACT (WHETHER ORAL OR WRITTEN),
TORT, FRAUD, DEFAMATION, NEGLIGENCE, PROMISSORY ESTOPPEL, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH
DISABILITIES ACT, EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE FAMILY AND MEDICAL LEAVE ACT OR
ANY OTHER FEDERAL, STATE OR LOCAL LAW RELATING TO EMPLOYMENT, CIVIL OR HUMAN
RIGHTS, OR DISCRIMINATION IN EMPLOYMENT (BASED ON AGE OR ANY OTHER FACTOR) IN
ALL CASES ARISING OUT OF OR RELATING TO (I) EXECUTIVE’S EMPLOYMENT BY THE
COMPANY OR ANY OF ITS AFFILIATES, (II) THE EMPLOYMENT AGREEMENT (SUBJECT TO THE
TERMS OF THIS AMENDMENT), (III) THE EXECUTIVE OPTIONS, (IV) EXECUTIVE’S
INVESTMENT IN THE COMPANY OR ANY OF ITS AFFILIATES, (V) EXECUTIVE’S SERVICES AS
AN OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES, OR
(VI) OTHERWISE RELATING TO THE TERMINATION OR MODIFICATION OF EXECUTIVE’S
EMPLOYMENT OR SERVICES OR TO ANY OTHER TRANSACTION, DEALING OR AGREEMENT BETWEEN
EXECUTIVE AND THE COMPANY OR ANY OF ITS AFFILIATES; PROVIDED, HOWEVER, THAT THIS
GENERAL RELEASE WILL NOT LIMIT OR RELEASE (I) EXECUTIVE’S RIGHTS UNDER THE
EMPLOYMENT AGREEMENT, AS AMENDED, (II) EXECUTIVE’S RIGHTS UNDER THE EXECUTIVE
OPTIONS, (III) EXECUTIVE’S RIGHTS UNDER THE STOCKHOLDERS AGREEMENT DATED AS OF
SEPTEMBER 19, 2002 AMONG HMTF RAWHIDE, L.P., CONAGRA FOODS, INC., HICKS, MUSE,
TATE & FURST INCORPORATED, THE COMPANY AND THE OTHER INDIVIDUALS NAMED THEREIN,
OR (IV) EXECUTIVE’S RIGHTS TO INDEMNIFICATION FROM THE COMPANY IN RESPECT OF HIS
SERVICES AS A DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR ANY OF ITS
AFFILIATES TO THE MAXIMUM EXTENT ALLOWED BY LAW, ANY INDEMNIFICATION AGREEMENTS
TO WHICH EXECUTIVE AND THE COMPANY OR ANY OF ITS AFFILATES ARE PARTIES, OR THE
CERTIFICATES OF INCORPORATION OR BY-LAWS (OR LIKE CONSTITUTIVE DOCUMENTS) OF THE
COMPANY OR ANY OF ITS AFFILIATES. EXECUTIVE, ON BEHALF OF HIMSELF AND THE
EXECUTIVE PARTIES, HEREBY COVENANTS FOREVER NOT TO ASSERT, FILE, PROSECUTE,
COMMENCE OR INSTITUTE (OR SPONSOR OR PURPOSELY FACILITATE ANY PERSON IN
CONNECTION WITH THE FOREGOING), ANY COMPLAINT OR LAWSUIT OR ANY LEGAL,
EQUITABLE, ARBITRAL OR ADMINISTRATIVE PROCEEDING OF ANY NATURE, AGAINST ANY OF
THE COMPANY PARTIES IN CONNECTION WITH ANY CLAIMS RELEASED IN THIS PARAGRAPH 1,
AND REPRESENTS AND WARRANTS THAT NO OTHER PERSON OR ENTITY HAS INITIATED OR, TO
THE EXTENT WITHIN HIS CONTROL, WILL INITIATE ANY SUCH PROCEEDING ON HIS BEHALF,
AND THAT IF SUCH A PROCEEDING IS INITIATED, EXECUTIVE SHALL ACCEPT NO BENEFIT
THEREFROM.
          2. If any provision of this Agreement shall be declared invalid or
unenforceable under applicable law, then the performance of such portion shall
be excused to the

A-2



--------------------------------------------------------------------------------



 




extent of such invalidity or unenforceability, but the remainder of this
Agreement shall remain in full force and effect; provided, however, that if the
excused performance of such unenforceable provision shall materially adversely
affect the interest of either party, the party so affected shall have the right
to terminate this Agreement by written notice thereof to the other party,
whereupon this Agreement shall become null and void. The parties each
acknowledge that: (a) they have been represented by independent counsel in
connection with this Agreement; (b) they have executed this Agreement with the
advice of such counsel; and (c) this Agreement is the result of negotiations
between the parties hereto with the advice and assistance of their respective
counsel.
[The remainder of this page is intentionally left blank]

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

                  EXECUTIVE    
 
                          By: Dennis Henley    
 
                SWIFT FOODS COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TERMINATION RELEASE
     THIS RELEASE (this “Agreement”) is made as of                     , 200___,
by and among Swift Foods Company, a Delaware corporation (the “Company”), and
Dennis Henley (“Executive”).
RECITALS
     WHEREAS, the Company and Executive are parties to the Executive Employment
Agreement, dated May 20, 2002, as amended by that certain First Amendment to
Executive Employment Agreement, dated July 12, 2002, that certain Second
Amendment to Executive Employment Agreement, dated November 3, 2004, and that
certain Third Amendment to Executive Employment Agreement, dated September 19,
2006 (as so amended, the “Employment Agreement”);
     WHEREAS, capitalized terms used herein but not defined herein shall have
the meanings assigned to them in the Employment Agreement; and
     WHEREAS, Executive’s employment with the Company has terminated as
contemplated by the Third Amendment to Executive Employment Agreement, and
Executive and the Company desire to enter into certain releases as provided
herein:
AGREEMENTS:
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          1. EXECUTIVE, ON BEHALF OF HIMSELF, HIS FAMILY, ATTORNEYS, HEIRS,
ESTATE, AGENTS, EXECUTORS, REPRESENTATIVES, ADMINISTRATORS AND EACH OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS (TOGETHER THE “EXECUTIVE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES THE COMPANY, ITS PREDECESSORS,
SUCCESSORS, ASSIGNS, PARENTS, SUBSIDIARIES AND AFFILIATES, AND EACH OF THE
FOREGOING ENTITIES’ AND PERSONS’ PAST, PRESENT AND FUTURE DIRECT OR INDIRECT
STOCKHOLDERS, MEMBERS, MANAGERS, PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, REPRESENTATIVES, PRINCIPALS, INSURERS, BENEFIT PLANS (AND EACH SUCH
PLAN’S FIDUCIARIES, ADMINISTRATORS, TRUSTEES, SPONSORS, COMMITTEES AND
REPRESENTATIVES) AND ATTORNEYS (TOGETHER THE “COMPANY PARTIES”) FROM ANY AND ALL
CLAIMS, COMPLAINTS, CHARGES, DEMANDS, LIABILITIES, SUITS, DAMAGES, LOSSES,
EXPENSES, ATTORNEYS’ FEES, OBLIGATIONS OR CAUSES OF ACTION (COLLECTIVELY
“CLAIMS”), KNOWN OR UNKNOWN, OF ANY KIND AND EVERY NATURE WHATSOEVER, AND
WHETHER OR NOT ACCRUED OR MATURED, WHICH ANY OF THEM MAY HAVE, ARISING OUT OF OR
RELATING TO ANY TRANSACTION, DEALING, RELATIONSHIP, CONDUCT, ACT OR OMISSION, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO

B-1



--------------------------------------------------------------------------------



 



AND INCLUDING THE TERMINATION DATE, SUBJECT TO THE LIMITATIONS SET FORTH IN THE
FOLLOWING SENTENCE. THIS RELEASE INCLUDES BUT IS NOT LIMITED TO ANY CLAIMS
AGAINST ANY OF THE COMPANY PARTIES BASED ON, RELATING TO OR ARISING UNDER
WRONGFUL DISCHARGE, RETALIATION, BREACH OF CONTRACT (WHETHER ORAL OR WRITTEN),
TORT, FRAUD, DEFAMATION, NEGLIGENCE, PROMISSORY ESTOPPEL, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH
DISABILITIES ACT, EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE FAMILY AND MEDICAL LEAVE ACT OR
ANY OTHER FEDERAL, STATE OR LOCAL LAW RELATING TO EMPLOYMENT, CIVIL OR HUMAN
RIGHTS, OR DISCRIMINATION IN EMPLOYMENT (BASED ON AGE OR ANY OTHER FACTOR) IN
ALL CASES ARISING OUT OF OR RELATING TO (I) EXECUTIVE’S EMPLOYMENT BY THE
COMPANY OR ANY OF ITS AFFILIATES, (II) THE EMPLOYMENT AGREEMENT (SUBJECT TO THE
TERMS OF THIS AMENDMENT), (III) THE EXECUTIVE OPTIONS, (IV) EXECUTIVE’S
INVESTMENT IN THE COMPANY OR ANY OF ITS AFFILIATES, (V) EXECUTIVE’S SERVICES AS
AN OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES, OR
(VI) OTHERWISE RELATING TO THE TERMINATION OF EXECUTIVE’S EMPLOYMENT OR SERVICES
OR TO ANY OTHER TRANSACTION, DEALING OR AGREEMENT BETWEEN EXECUTIVE AND THE
COMPANY OR ANY OF ITS AFFILIATES; PROVIDED, HOWEVER, THAT THIS GENERAL RELEASE
WILL NOT LIMIT OR RELEASE (I) EXECUTIVE’S RIGHTS UNDER THE EMPLOYMENT AGREEMENT,
AS AMENDED, (II) EXECUTIVE’S RIGHTS UNDER THE EXECUTIVE OPTIONS,
(III) EXECUTIVE’S RIGHTS UNDER THE STOCKHOLDERS AGREEMENT DATED AS OF SEPTEMBER
19, 2002 AMONG HMTF RAWHIDE, L.P., CONAGRA FOODS, INC., HICKS, MUSE, TATE &
FURST INCORPORATED, THE COMPANY AND THE OTHER INDIVIDUALS NAMED THEREIN, OR
(IV) EXECUTIVE’S RIGHTS TO INDEMNIFICATION FROM THE COMPANY IN RESPECT OF HIS
SERVICES AS A DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR ANY OF ITS
AFFILIATES TO THE MAXIMUM EXTENT ALLOWED BY LAW, ANY INDEMNIFICATION AGREEMENTS
TO WHICH EXECUTIVE AND THE COMPANY OR ANY OF ITS AFFILATES ARE PARTIES, OR THE
CERTIFICATES OF INCORPORATION OR BY-LAWS (OR LIKE CONSTITUTIVE DOCUMENTS) OF THE
COMPANY OR ANY OF ITS AFFILIATES. EXECUTIVE, ON BEHALF OF HIMSELF AND THE
EXECUTIVE PARTIES, HEREBY COVENANTS FOREVER NOT TO ASSERT, FILE, PROSECUTE,
COMMENCE OR INSTITUTE (OR SPONSOR OR PURPOSELY FACILITATE ANY PERSON IN
CONNECTION WITH THE FOREGOING), ANY COMPLAINT OR LAWSUIT OR ANY LEGAL,
EQUITABLE, ARBITRAL OR ADMINISTRATIVE PROCEEDING OF ANY NATURE, AGAINST ANY OF
THE COMPANY PARTIES IN CONNECTION WITH ANY CLAIMS RELEASED IN THIS PARAGRAPH 1,
AND REPRESENTS AND WARRANTS THAT NO OTHER PERSON OR ENTITY HAS INITIATED OR, TO
THE EXTENT WITHIN HIS CONTROL, WILL INITIATE ANY SUCH PROCEEDING ON HIS BEHALF,
AND THAT IF SUCH A PROCEEDING IS INITIATED, EXECUTIVE SHALL ACCEPT NO BENEFIT
THEREFROM.

B-2



--------------------------------------------------------------------------------



 



          2. If any provision of this Agreement shall be declared invalid or
unenforceable under applicable law, then the performance of such portion shall
be excused to the extent of such invalidity or unenforceability, but the
remainder of this Agreement shall remain in full force and effect; provided,
however, that if the excused performance of such unenforceable provision shall
materially adversely affect the interest of either party, the party so affected
shall have the right to terminate this Agreement by written notice thereof to
the other party, whereupon this Agreement shall become null and void. The
parties each acknowledge that: (a) they have been represented by independent
counsel in connection with this Agreement; (b) they have executed this Agreement
with the advice of such counsel; (c) this Agreement is the result of
negotiations between the parties hereto with the advice and assistance of their
respective counsel; and (d) this Agreement is made pursuant to the terms of the
Employment Agreement and is subject to the provisions of paragraph 13 of the
Third Amendment to Executive Employment Agreement.
[The remainder of this page is intentionally left blank]

B-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

                  EXECUTIVE    
 
                          By: Dennis Henley    
 
                SWIFT FOODS COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

B-4